DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DANNY MORGAN,
                              Appellant,

                                     v.

                              VICKI BRISTOL,
                                 Appellee.

                              No. 4D17-2496

                              [March 22, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No.
312012DR001547.

  Danny Morgan, Bristol, pro se.

  Vicki Bristol, Vero Beach, pro se.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *            *         *

  Not final until disposition of timely filed motion for rehearing.